                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                         CRIMINAL NO. 3:18-CR-147-DPJ-LRA

TONY BUCK

                                               ORDER

       Defendant Tony Buck was charged in a July 26, 2018 Information with possession of a

prohibited object while an inmate of the Federal Correctional Institution in Yazoo City,

Mississippi, in violation of 18 U.S.C. § 1791(a)(2) and (b)(4). Information [1]. The Government

[13] and Buck [15] have filed motions in limine, and Buck has moved [14] to dismiss. For the

reasons that follow, both motions in limine are granted, and the motion to dismiss is denied.

I.     Motions in Limine

       The Government moves “to preclude . . . Defendant . . . from introducing into evidence . .

. any . . . alleged fact concerning any stage or aspect of the administrative, prison disciplinary

proceedings associated with . . . the same . . . incident that serves as the basis for the charge in

this case.” Gov’t’s Mot. [13] at 1. Buck moves “to preclude the admission of the disciplinary

hearing records from the Bureau of Prisons, any statements made by the Defendant during that

hearing[,] and any testimony of Correction Officers thereto.” Def.’s Mot. [15] at 1. While the

Government’s request is broader than Buck’s, it subsumes Buck’s. And both parties agree that

records from the prison-disciplinary process are irrelevant. See Gov’t’s Mot. [13] at 3; Def.’s

Mot. [15] at 3. Evidence that is not relevant is not admissible. Fed. R. Evid. 402. The motions

in limine are therefore granted.
II.    Motion to Dismiss

       Buck moves to dismiss the misdemeanor charge against him based on the Double

Jeopardy Clause of the Fifth Amendment, arguing “that subjecting him to punishment by both

the [prison] disciplinary process . . . and through the subject criminal proceeding is a violation of

double jeopardy.” Def.’s Mot. [14] at 1. But Buck “acknowledges that binding case law does

not support [his] argument.” Id. at 1 n.1 (citing Gilchrist v. United States, 427 F.2d 1132, 1132

(5th Cir. 1970) (“[T]he double jeopardy provision of the Fifth Amendment is not violated

because a prisoner is subjected to discipline by prison authorities for violating prison regulations

and is also prosecuted in the district court in a criminal action based upon the same acts.”)); see

also United States v. Shepard, 78 F. App’x 387, 388 (5th Cir. 2003) (“[P]rison disciplinary

hearings do not bar future criminal prosecutions.” (quoting United States v. Galan, 82 F.3d 639,

640 (5th Cir. 1996))).

       Judge Bramlette has previously considered whether prison-disciplinary sanctions

constitute criminal punishment for purposes of the double-jeopardy test set forth in Hudson v.

United States, 522 U.S. 93 (1997); Judge Bramlette concluded that they do not. See United

States v. Daniel, No. 5:05-CR-19, 2006 WL 1581309, at *4–7 (S.D. Miss. June 2, 2006), aff’d,

No. 06-60822, 2007 WL 837095 (5th Cir. Mar. 15, 2007); United States v. Washington, No.

5:06-CR-7, 2006 WL 905952, at *2–4 (S.D. Miss. Apr. 7, 2006); United States v. Buckhalter,

No. 5:06-CR-9, 2006 WL 905941, at *1–4 (S.D. Miss. Apr. 7, 2006). Judge Bramlette’s review

of the Hudson factors set forth in these cases was exhaustive and thorough, and Buck’s motion

provides no argument that would alter the Court’s application of those factors to this case.

Buck’s motion to dismiss is therefore denied.




                                                  2
III.      Conclusion

          The Court has considered all arguments raised. Those not addressed would not have

changed the outcome. For the foregoing reasons, the Government’s Motion in Limine [13] and

Defendant’s Motion in Limine [15] are granted, and Defendant’s Motion to Dismiss [14] is

denied.

          SO ORDERED AND ADJUDGED this the 2nd day of November, 2018.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
